McMurray, Presiding Judge.
In accordance with the judgment of the Supreme Court of Georgia in Lisle v. Willis, 265 Ga. 861 (463 SE2d 108) reversing the judgment of this Court in Willis v. Lisle, 215 Ga. App. 191 (450 SE2d 826) wherein this Court vacated the judgment of the trial court and remanded the case for reconsideration, this Court’s prior judgment is vacated. The judgment of the Supreme Court of Georgia is made the judgment of this Court and the judgment of the trial court is affirmed.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.